Case 2:20-cv-11819-SFC-DRG ECF No. 19 filed 07/08/20                PageID.381     Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Robert Davis,

       Plaintiff,

v.                                          Case No. 20-11819

Wayne County Election Commission;           Sean F. Cox
Janice Winfrey, in her official and         United States District Court Judge
individual capacities as the duly elected
City Clerk for the City of Detroit,

      Defendant.
_________________________________/

 ORDER DENYING AMENDED MOTION FOR SUMMARY JUDGMENT (ECF No. 7)
                          AS MOOT

       The Court has declined to exercise supplemental jurisdiction over any state-law claims in

this case and dismissed Counts III, IV, VI, and VII without prejudice. (ECF No. 18). On July 7,

2020, Plaintiff Robert Davis and then-Plaintiff Venias Jordan, Jr., filed an “Amended Emergency

Motion for Summary Judgment for Counts III and IV Only Pursuant to Fed. R. Civ. P. 56.” (ECF

No. 7). Because the Court has dismissed Counts III and IV without prejudice, the Court DENIES

this motion as MOOT.

       IT IS SO ORDERED.
                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: July 8, 2020




                                               1
